Citation Nr: 1009517	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
degenerative disc disease of the lumbar spine, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to June 
1985.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  This issue was remanded 
by the Board in September 2007 and July 2008 for additional 
development.


FINDING OF FACT

In November 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew her appeal as to the issue 
of entitlement to an increased evaluation for service-
connected degenerative disc disease of the lumbar spine, 
currently evaluated as 40 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an increased 
evaluation for service-connected degenerative disc disease of 
the lumbar spine, currently evaluated as 40 percent 
disabling, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2005, the Veteran filed a claim for an increased 
evaluation for service-connected degenerative disc disease of 
the lumbar spine.  By a rating decision dated in July 2005, 
an increased evaluation for the Veteran's service-connected 
degenerative disc disease of the lumbar spine was denied.  
The Veteran perfected an appeal to this decision in June 
2006.  In November 2009, the Veteran submitted a written 
statement withdrawing the claim of entitlement to an 
increased evaluation for service-connected degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the Veteran or by her authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to the issue of entitlement to an increased 
evaluation for service-connected degenerative disc disease of 
the lumbar spine, currently evaluated as 40 percent 
disabling, prior to the promulgation of a decision by the 
Board, the Veteran indicated that she wished to withdraw her 
appeal as to this issue.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issue of entitlement to an increased 
evaluation for service-connected degenerative disc disease of 
the lumbar spine, currently evaluated as 40 percent 
disabling.  As such, the Board finds that the Veteran has 
withdrawn her claim as to this issue, and accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the issue of entitlement to an increased evaluation for 
service-connected degenerative disc disease of the lumbar 
spine, currently evaluated as 40 percent disabling, and it is 
dismissed.


ORDER

The claim of entitlement to an increased evaluation for 
service-connected degenerative disc disease of the lumbar 
spine, currently evaluated as 40 percent disabling, is 
dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


